


EXHIBIT 10 (xviii) (c)




Notice of Terms of
Performance-Based Restricted Stock Units


«Grant_Date»


To:        «Name»
BEMSID:    «BEMS_ID»


As part of its executive compensation program, The Boeing Company (the
“Company”) has awarded you a Performance-Based Restricted Stock Unit award
effective «Grant_Date» (the “Grant Date”). The terms and conditions of the award
are as follows:


1.
PBRSU Award. You have been awarded «PBRSU_Units» Performance-Based Restricted
Stock Units. Each Performance-Based Restricted Stock Unit (“PBRSU”) corresponds
to one share of Boeing Common Stock. Your PBRSUs are awarded pursuant to The
Boeing Company 2003 Incentive Stock Plan, as amended and restated from time to
time (the “Plan”) and the award is subject to the terms of the Plan, including
the maximum award provisions. If there is any inconsistency between the terms of
this notice and the terms of the Plan, the Plan’s terms will control. A summary
of the Plan accompanies this notice.



2.
PBRSU Account. The Company will maintain a record of the number of awarded
PBRSUs in an account established in your name.



3.
Vesting Provisions:

3.1 General. Subject to your continued employment or other service with the
Company or its subsidiaries through «Vesting Date» (the “Vesting Date”) (except
as otherwise provided herein), the Award shall become vested based upon the
Company’s “Relative Total Shareholder Return” in terms of percentile ranking as
compared to the Peer Companies (as defined in Exhibit A) over the period
beginning immediately after the Grant Date and ending immediately prior to the
Vesting Date (the “Measurement Period”) in accordance with the following:


    
Relative Total Shareholder Return Ranking over Measurement Period
Payout % Level
91st Percentile or Higher
200%
81st - 90th  Percentile
175%
71st - 80th  Percentile
150%
61st - 70th  Percentile
125%
51st - 60th  Percentile
100%
41st - 50th  Percentile
75%
31st - 40th  Percentile
50%
21st - 30th  Percentile
25%
0 - 20th  Percentile
0%



In the event of a payout percentage level above 100%, you will be awarded
additional PBRSUs so that the total number of PBRSUs which vest as of the
Vesting Date (excluding dividend equivalent PBRSUs) equals the original PBRSU
award amount multiplied by the payout percentage level. In the event of a payout
percentage level below 100%, your PBRSUs awarded under Section 1 will be
forfeited to the extent necessary to provide that the total number of PBRSUs
which vest as of the Vesting Date (excluding dividend equivalent PBRSUs) equals
the original PBRSU award amount multiplied by the payout percentage level.






--------------------------------------------------------------------------------




3.2 Payout Limits. In no event shall the value of your PBRSU award as of the
Vesting Date exceed 400% of the Target PBRSU Award Amount on the Grant Date. The
400% cap will be adjusted downward proportionately in the event of your
retirement, layoff, disability, death or leave of absence during the Measurement
Period. Any dividend equivalent PBRSUs (as defined in Section 4) earned
throughout the Measurement Period will not count toward the 400% cap.


The Target PBRSU Award Amount on the Grant Date is defined as the product of
your base salary (as of December 31 of the year prior to the award) and your
target PBRSU multiple (based on your E-series grade as of March 1 of the year of
the award).


4.
Dividend Equivalents Credited on Your PBRSUs.



4.1 While PBRSUs are in your account, they will earn dividend equivalents in the
form of additional PBRSUs. Specifically, as of each dividend payment date for
Boeing stock, your PBRSU account will be credited with additional PBRSUs
(“dividend equivalent PBRSUs”) equal in number to the number of shares of Boeing
stock that could be bought with the cash dividends that would be paid on the
PBRSUs in your account if each PBRSU were a share of Boeing stock. The number of
PBRSUs that results from the calculation will be calculated to two decimal
places.


4.2 The number of shares of Boeing stock that could be bought with the cash
dividends will be calculated based on the “Fair Market Value” of Boeing stock on
the applicable dividend payment date. “Fair Market Value” here means the average
of the high and the low per share trading prices for Boeing stock as reported in
The Wall Street Journal for the specific dividend payment date, or in such other
source as the Company deems reliable.


4.3 Dividend equivalent PBRSUs will vest at the same time and in the same manner
as the PBRSUs with which they are associated. Dividend equivalent PBRSUs will be
adjusted in accordance with the payout level percentage determined under Section
3.1 in the same manner as the PBRSUs with which they are associated. Accumulated
dividend equivalent PBRSUs will be multiplied by the same payout percentage
level and dividend equivalent PBRSUs will be added or forfeited, as necessary,
so that the total dividend equivalent PRBSUs which vest as of the Vesting Date
will equal the dividend equivalent PBRSUs which accumulate during the
Measurement Period multiplied by the payout percentage level.


5.
Adjustment in Number of PBRSUs. The number of PBRSUs in your account will be
adjusted proportionately for any increase or decrease in the number of issued
shares of Boeing stock resulting from any stock split, combination or exchange
of shares, consolidation, spin-off or recapitalization of shares, or any similar
capital adjustment or the payment of any stock dividend.



6.
Termination due to Retirement, Layoff, Disability, or Death. In the event your
employment is terminated by reason of retirement, layoff, disability, or death,
your PBRSU payout, including any dividend equivalent PBRSUs, will be prorated
based on the number of full and partial calendar months you spent on the active
payroll during the Measurement Period (beginning with the first full calendar
month after the Grant Date). Payout for the award will be made at the same time
as payment would have been made had you not had a termination of employment and
will in all respects be subject to the Company’s actual Relative Total
Shareholder Return achievement for the full Measurement Period. For purposes of
this award, “retirement” means retirement under the conditions that satisfy the
terms of the Company’s or subsidiary’s defined benefit pension plan in which you
participate. If you are not a participant in such a defined benefit pension
plan, “retirement” means termination of employment voluntarily by you after you
have attained either (i) age 55 with 10 years of service, or (ii) age 62 with
one year of service. For purposes of this award, “disability” means a disability
entitling you to benefits under the long-term disability policy sponsored by the
Company or one of its subsidiaries that applies to you.



7.
Forfeiture Upon Other Terminations. In the event your employment is terminated
prior to the Vesting Date for any reason (including for cause and resignation)
other than those reasons described in Section 6, all unvested PBRSUs (and all
associated dividend equivalent PBRSUs) granted hereunder shall immediately be
forfeited by you and canceled.

8.
Leave of Absence. Unless otherwise required by law, in the event you have an
authorized leave of absence at any time during the Measurement Period which
absence extends beyond three full calendar months (including any absence that
began before the Grant Date), your PBRSU payout, including any dividend
equivalent PBRSUs, will be prorated based on the number of full and partial
calendar months you spent on the active payroll during the





--------------------------------------------------------------------------------




Measurement Period (beginning with the first full calendar month after the Grant
Date). Payout for the award will be made at the same time as payment would have
been made without regard to any leave of absence, and will in all respects be
subject to the Company’s actual Relative Total Shareholder Return achievement
for the full Measurement Period.


9.
PBRSU Award Payable in Stock.



9.1 Distribution from your PBRSU account will be made as soon as reasonably
possible after the Vesting Date, but not later than 60 days after the Vesting
Date. Distribution will be in whole shares of Boeing stock, provided that in the
event you are on an International payroll as of the distribution date, your
distribution will be paid in cash. The number of shares distributed will be
equal to the number of whole vested PBRSUs in your account, subject to
deductions described in Section 9.2. Fractional share values will be applied to
income tax withholding.


9.2 The Company will deduct from the distribution of your vested PBRSUs any
withholding or other taxes required by law and may deduct any amounts due from
you to the Company or to any subsidiary of the Company.


10.
Transfer. PBRSUs are not transferable except by will or applicable laws of
descent and distribution.



11.
Clawback Policy. These PBRSU Awards are subject to the Clawback Policy adopted
by the Company’s Board of Directors, as amended from time to time, which
currently provides as follows:



The Board shall, in all appropriate circumstances, require reimbursement of any
annual incentive payment or long-term incentive payment to an executive officer
where: (1) the payment was predicated upon achieving certain financial results
that were subsequently the subject of a substantial restatement of Company
financial statements filed with the Securities and Exchange Commission; (2) the
Board determines the executive engaged in intentional misconduct that caused or
substantially caused the need for the substantial restatement; and (3) a lower
payment would have been made to the executive based upon the restated financial
results. In each such instance, the Company will, to the extent practicable,
seek to recover from the individual executive the amount by which the individual
executive’s incentive payments for the relevant period exceeded the lower
payment that would have been made based on the restated financial results. For
purposes of this policy, the term “executive officer” means any officer who has
been designated an executive officer by the Board.






--------------------------------------------------------------------------------




The Boeing Company
Performance-Based Restricted Stock Unit
Exhibit A - Calculation of Relative Total Shareholder Return
•
“Relative Total Shareholder Return” means the Company’s TSR relative to the TSR
of the Peer Companies. Relative Total Shareholder Return will be determined by
ranking the Company and the Peer Companies from highest to lowest according to
their respective TSRs. After this ranking, the percentile performance of the
Company relative to the Peer Companies will be determined as follows:

P = 1 -
R - 1
N - 1

where:    “P” represents the percentile performance which will be rounded, if
necessary, to the nearest whole percentile by application of regular rounding.
“N” represents the number of Peer Companies as of the Vesting Date, plus the
Company.
“R” represents Company’s ranking among the Peer Companies.
Example: If there are 23 Peer Companies, and the Company ranked 8th, the
performance would be at the 70th percentile: .70 = 1 - ((8-1)/(24-1)).
Relative Total Shareholder Return shall be calculated by the Compensation
Committee of the Board of Directors of the Company based on the terms set forth
in this Exhibit A subject to the Compensation Committee’s sole and absolute
discretion, provided that in no event shall the Compensation Committee take any
action that would constitute “positive discretion” with respect to awards
intended to qualify as “performance-based compensation” under Section 162(m) of
the Internal Revenue Code.
•
“TSR” means, for the Company and each of the Peer Companies, the company’s total
shareholder return, expressed as a percentage, which will be calculated by
dividing (i) the Closing Average Share Value by (ii) the Opening Average Share
Value and subtracting one from the quotient.

Example: An illustrative example of a TSR calculation is attached at the end of
this Exhibit.
•
“Opening Average Share Value” means the average Share Value over the trading
days in the Opening Average Period.

•
“Opening Average Period” means the 20 trading days immediately following the
Grant Date.

•
“Accumulated Shares” means, for a given trading day, the sum of (i) one (1)
share and (ii) the cumulative number of shares of the company’s common stock
purchasable with dividends declared on the company’s common stock to that point
during the Measurement Period, assuming same day reinvestment of such dividends
at the closing price on the ex-dividend date.

•
“Closing Average Share Value” means the average Share Value over the trading
days in the Closing Average Period.

•
“Closing Average Period” means the 20 trading days immediately preceding the
Vesting Date.

•
“Share Value” means, with respect to a given trading day, the closing price of
the company’s common stock multiplied by the Accumulated Shares for such trading
day.

•
“Peer Companies” means the following companies:

3M
Ford
Johnson Controls
AT&T
General Dynamics
Lockheed Martin
Caterpillar
General Electric
Northrop Grumman
Chevron
Honeywell
Procter & Gamble
Cisco Systems
IBM
Raytheon
E. I. du Pont de Nemours
Intel
United Parcel Services
EADS (Airbus)
Johnson & Johnson
United Technologies
Exxon Mobil
 
Verizon Communications







--------------------------------------------------------------------------------




The Peer Companies may be changed as follows:
(i)    In the event of a merger, acquisition or business combination transaction
of a Peer Company with or by another Peer Company, the surviving entity shall
remain a Peer Company.
(ii)     In the event of a merger of a Peer Company with an entity that is not a
Peer Company, or the acquisition or business combination transaction by or with
a Peer Company, or with an entity that is not a Peer Company, in each case where
the Peer Company is the surviving entity and remains publicly traded, the
surviving entity shall remain a Peer Company.
(iii)     In the event of a merger or acquisition or business combination
transaction of a Peer Company by or with an entity that is not a Peer Company, a
“going private” transaction involving a Peer Company or the liquidation of a
Peer Company, where the Peer Company is not the surviving entity or is otherwise
no longer publicly traded, the company shall no longer be a Peer Company.
(iv)     In the event of a bankruptcy of a Peer Company, such company shall
remain a Peer Company.
(v)    In the event of a stock distribution from a Peer Company consisting of
the shares of a new publicly-traded company (a “spin-off”), the Peer Company
shall remain a Peer Company and the stock distribution shall be treated as a
dividend from the Peer Company based on the closing price of the shares of the
spun-off company on its first day of trading.  The performance of the shares of
the spun-off company shall not thereafter be tracked for purposes of calculating
TSR.


•
Each Peer Company’s “common stock” shall mean that series of common stock that
is publicly traded on a registered U.S. exchange or, in the case of a non-U.S.
company, an equivalent non-U.S. exchange. For purposes of calculating TSR, the
value on any given trading day of any Peer Company shares traded on a foreign
exchange will be converted to U.S. dollars.







--------------------------------------------------------------------------------




•
The following example illustrates the calculation of TSR for Boeing with Grant
Date of January 1, 2012 and Vesting Date of January 1, 2015.

Opening Average Share Value (1/3/2012 - 1/31/2012)        $74.84
Closing Average Share Value (12/3/2014 - 12/31/2014)    $137.02
TSR (expressed as percentage)                83.10%


Opening Average
 
Closing Average
Date
Close
Ex- Div.
Accum.
Shares
Share
Value
 
Date
Close
Ex- Div.
Accum.
Shares
Share
Value
1/31/2012


$74.18




$0.00


1.00




$74.18


 
12/31/2014
$129.98
$0.00
1.069367
$139.00
1/30/2012


$74.16




$0.00


1.00




$74.16


 
12/30/2014
$131.83
$0.00
1.069367
$140.97
1/27/2012


$74.55




$0.00


1.00




$74.55


 
12/29/2014
$132.29
$0.00
1.069367
$141.47
1/26/2012


$75.31




$0.00


1.00




$75.31


 
12/26/2014
$131.63
$0.00
1.069367
$140.76
1/25/2012


$75.82




$0.00


1.00




$75.82


 
12/24/2014
$131.24
$0.00
1.069367
$140.34
1/24/2012


$75.36




$0.00


1.00




$75.36


 
12/23/2014
$130.03
$0.00
1.069367
$139.05
1/23/2012


$75.51




$0.00


1.00




$75.51


 
12/22/2014
$128.22
$0.00
1.069367
$137.11
1/20/2012


$75.52




$0.00


1.00




$75.52


 
12/19/2014
$126.23
$0.00
1.069367
$134.99
1/19/2012


$75.56




$0.00


1.00




$75.56


 
12/18/2014
$125.67
$0.00
1.069367
$134.39
1/18/2012


$75.06




$0.00


1.00




$75.06


 
12/17/2014
$125.06
$0.00
1.069367
$133.74
1/17/2012


$75.24




$0.00


1.00




$75.24


 
12/16/2014
$124.25
$0.00
1.069367
$132.87
1/13/2012


$74.60




$0.00


1.00




$74.60


 
12/15/2014
$122.08
$0.00
1.069367
$130.55
1/12/2012


$75.51




$0.00


1.00




$75.51


 
12/12/2014
$120.77
$0.00
1.069367
$129.15
1/11/2012


$74.74




$0.00


1.00




$74.74


 
12/11/2014
$123.37
$0.00
1.069367
$131.93
1/10/2012


$75.00




$0.00


1.00




$75.00


 
12/10/2014
$124.64
$0.00
1.069367
$133.29
1/9/2012


$74.53




$0.00


1.00




$74.53


 
12/9/2014
$129.66
$0.00
1.069367
$138.65
1/6/2012


$73.98




$0.00


1.00




$73.98


 
12/8/2014
$130.28
$0.00
1.069367
$139.32
1/5/2012


$73.53




$0.00


1.00




$73.53


 
12/5/2014
$132.21
$0.00
1.069367
$141.38
1/4/2012


$74.33




$0.00


1.00




$74.33


 
12/4/2014
$131.32
$0.00
1.069367
$140.43
1/3/2012


$74.22




$0.00


1.00




$74.22


 
12/3/2014
$131.97
$0.00
1.069367
$141.12















